Citation Nr: 9936223	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  94-40 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition as a result of exposure to mustard gas.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as a result of exposure to asbestos.


REPRESENTATION

Appellant represented by:	John M. Lawrence Jr.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to July 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of August 1993 from the St. Petersburg, 
Florida, Regional Office (RO).  The issues on appeal concern 
entitlement for service connection for a respiratory 
condition as a result of exposure to mustard gas and 
entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as a result of exposure to asbestos.

This claim first came before the Board in August 1997.  The 
Board's decision was appealed.  It is now before the Board 
again following the United States Court of Veterans Appeals 
(Court) grant of a joint motion for remand.


REMAND

The veteran contends, in essence, that he was exposed to 
mustard gas while in basic training and which has resulted in 
a respiratory disorder.  Consequently, he believes that he is 
entitled to service connection for this disability.  He 
further argues that he was exposed to asbestos while in 
service, that this has resulted in COPD and accordingly that 
he is entitled to service connection for this disability as 
well.

The basis for the Court's remand is that a certification of 
appeal was issued with regard to the veteran's claim on April 
24, 1997.  The veteran was not provided the customary 
notification letter regarding his right to present further 
evidence or a request for a hearing during a 90 day period.  
The veteran submitted a letter, received by the Board on July 
15, 1997, within the 90 day period.  In this letter the 
veteran stated that he felt he had never had a fair hearing 
and wanted another hearing.  An undated letter from the Board 
notified the veteran that a decision had been made on his 
claim on August 7, 1997, and that his claims folder had been 
returned to the RO.

In February 1999, the Court granted a Joint Motion for Remand 
and to Stay Further Proceedings.  The joint motion contends 
that the Board failed to consider the veteran's statement 
submitted in July 1997 and failed to consider certain 
evidence presented by the veteran, i.e. an excerpt from the 
"Dictionary of American Naval Fighting Ships", and a 
newspaper article entitled "500,000 were guinea pigs, 
Congress is told Cold War test numbers could go even higher, 
GAO testifies."  The Court remanded the claim to the Board 
for further consideration with regard to these issues.

The Board notes that a report of contact, dated December 1, 
1999, indicates that the veteran's representative stated, via 
telephone conversation, that the veteran no longer desired a 
personal hearing before the Board.  The veteran's 
representative also submitted 20 pages of new evidence 
regarding the veteran's claim and did not provide a waiver of 
RO consideration.

Therefore, this claim must be REMANDED to the RO for the 
following:

The RO should review the new evidence 
presented by the veteran's representative 
and readjudicate his claims for service 
connection for a respiratory condition as 
a result of exposure to mustard gas, and 
service connection for chronic 
obstructive pulmonary disease (COPD) as a 
result of exposure to asbestos.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












